451 F.2d 355
Evan J. HENRY, Representing Himself and All Other TaxpayersSimilarly affected, Appellant,v.DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT (HUD),WASHINGTON, D. C., et al., Appellees.
No. 71-1410.
United States Court of Appeals,Eighth Circuit.
Nov. 23, 1971.

Evan J. Henry,pro se.
C. Stanley McMahon, Winona, Minn., for appellees Housing and Redevelopment Authority of Winona and W. O. Finkelnburg.
George M. Robertson, Jr., Winona, Minn., for appellees City of Winona and Norman E. Indall.
Robert G. Renner, U. S. Atty., Minneapolis, Minn., for appellees Department of Housing and Urban Development and George C. Romney.
Before GIBSON and HEANEY, Circuit Judges, and VAN PELT, District Judge.
PER CURIAM.


1
The decision of the United States District Court dismissing the appellant's complaint on its merits and with prejudice is affirmed for the reason that the complaint does not state a cause of action.


2
The appellant requests on appeal that this Court give him permission to amend his complaint.  He requests, further, that we give an opinion on the following questions: (1) the constitutionality of Minnesota Statute 462.585 Subd. 4; (2) the validity of a contract between the Housing and Redevelopment Authority of the City of Winona (HRA); (3) the validity of a contract between HRA and the Department of Housing and Urban Development (HUD); and (4) the validity of a contract between the HRA and Plaza Development Corporated dated July 13, 1971.  He also asks us to decide whether further urban renewal planning or substantial modification of present redevelopment plans are void unless approved by the City Council of Winona and, by referendum, by the people of Winona.


3
This Court does not have jurisdiction to permit the plaintiff to amend his complaint and may not give advisory opinions on matters not raised before the District Court.